Title: General Orders, 2 September 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Wednesday Septr 2nd [1778]
            Parole Jedburgh—C. Signs June. July—
            
          
          The Court of Enquiry whereof Coll Marshal is President will assemble at ten ôClock
            tomorrow morning at the Presidents quarters and take into consideration a Complaint
            exhibited by Mr Kean Assistant Commissary of Issues against Lieutt Seldon of the 4th
            Virginia Regt both Parties to attend.
          A return of Colours in the several Regiments to be made tomorrow at Orderly time.
          
        